Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-21-00012-CV

                                  Pradyumna MUMMADY, M.D.,
                                            Appellant

                                                 v.

   Zulema CABRERA, Individually and on Behalf of the Estate of David Cabrera, Deceased,
                                     Appellees

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVB-000897D2
                          Honorable Monica Z. Notzon, Judge Presiding

Opinion by:      Lori I. Valenzuela, Justice

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: August 25, 2021

AFFIRMED

           Pradyumna Mummady, M.D. appeals an order denying his motion to dismiss appellees’

health care liability claims for failing to serve a sufficient expert report. Mummady’s sole issue is

that appellees’ expert and supplemental expert reports were deficient as to causation. Because the

trial court did not abuse its discretion by concluding the reports constituted a good faith effort to

show causation, we affirm the trial court’s order.
                                                                                 04-21-00012-CV


                                        BACKGROUND

       On May 4, 2019, David Cabrera went to the doctor’s office with a sore throat, drainage,

headaches, and other symptoms. On May 31, 2019, David’s doctor, Dr. Sloman-Moll, admitted

him to the Laredo Medical Center for a tonsillectomy and adenoidectomy (T&A) and pharyngeal

plexus block. Sloman-Moll performed the procedures that same day. During the procedures, David

experienced uncontrolled bleeding from his lingual artery. Sloman-Moll packed the artery to stop

the bleeding.

       David was then transferred to the ICU for monitoring by Mummady. On June 3, 2019,

David’s packing was removed without any bleeding. The following day, David’s blood levels were

critical, and he had blood coming out of his mouth when he coughed. Mummady ordered David

extubated that day and moved him out of the ICU to a nursing floor. Mummady discharged David

from the ICU without checking his blood levels or whether he was bleeding. On June 5, 2019,

David was discharged from the hospital. Ten days later, on June 15, 2019, David started

hemorrhaging from his nose and mouth. EMS was called to his residence, but despite receiving

CPR en route to the hospital, David was dead on arrival. His autopsy noted an arterial cut and

concluded that David died from severe blood loss.

       David’s wife, Zulema Cabrera, filed a wrongful death and survival action against

Mummady, Sloman-Moll, Sloman-Moll’s practice, and the hospital. Zulema served an expert

report on the defendants, and Mummady objected to the sufficiency of the report. Zulema then

served a supplemental expert report to address the objections, and Mummady objected to the

sufficiency of the supplemental report. Mummady filed a motion to dismiss Zulema’s claims

because the reports were deficient as to causation. After the trial court denied the motion,

Mummady timely appealed.




                                              -2-
                                                                                             04-21-00012-CV


                                             STANDARD OF REVIEW

           “We review a trial court’s ruling on a motion to dismiss a health care liability lawsuit

brought under Chapter 74 of the Texas Civil Practice and Remedies Code . . . for an abuse of

discretion.” Thilo Burzlaff, M.D., P.A. v. Weber, 582 S.W.3d 314, 320 (Tex. App.—San Antonio

2018, no pet.). A trial court abuses its discretion if it acts arbitrarily, unreasonably, or without

reference to guiding rules or principles. Id. “In reviewing the trial court’s decision, we may not

substitute our judgment for that of the trial court regarding factual matters.” Id.

                             CHAPTER 74’S EXPERT REPORT REQUIREMENTS

           “Chapter 74 . . . requires health care liability claimants to serve an expert report upon each

defendant not later than 120 days after that defendant’s answer is filed.” Abshire v. Christus Health

Se. Tex., 563 S.W.3d 219, 223 (Tex. 2018) (per curiam) (citing TEX. CIV. PRAC. & REM. CODE

§ 74.351(a)). 1 “[T]he purpose of the expert report requirement is to weed out frivolous malpractice

claims in the early stages of litigation, not to dispose of potentially meritorious claims.” Id. “In

accordance with that purpose, [Chapter 74] provides a mechanism for dismissal of the claimant’s

suit in the event of an untimely or deficient report.” Id.

           Mummady does not argue that Zulema’s expert reports are untimely, only that they are

deficient. “An expert report is sufficient under [Chapter 74] if it ‘provides a fair summary of the

expert’s opinions . . . regarding applicable standards of care, the manner in which the care rendered

. . . failed to meet the standards, and the causal relationship between the failure and the injury.’”

Id. (quoting TEX. CIV. PRAC. & REM. CODE § 74.351(r)(6)). “Importantly, the trial court need only

find that the report constitutes a ‘good faith effort’ to comply with the statutory requirements.” Id.

“[A]n expert report demonstrates a ‘good faith effort’ when it ‘(1) inform[s] the defendant of the



1
    The parties do not dispute that Chapter 74 applies to Zulema’s claims against Mummady.


                                                        -3-
                                                                                                     04-21-00012-CV


specific conduct called into question and (2) provid[es] a basis for the trial court to conclude the

claims have merit.” Id. (citation omitted). An expert report need not marshal all the claimant’s

proof, but the report must do more than merely state the expert’s conclusions as to the standard of

care, breach, and causation. Id.

           The only aspect of the reports that Mummady challenges is the causation element. 2 The

causation element requires an expert to explain “‘how and why’ the alleged negligence caused the

injury in question.” Id. at 224 (citating Jelinek v. Casas, 328 S.W.3d 526, 536 (Tex. 2010)). “A

conclusory statement of causation is inadequate; instead, the expert must explain the basis of his

statements and link conclusions to specific facts.” Id. “In satisfying this ‘how and why’

requirement, the expert need not prove the entire case or account for every known fact; the report

is sufficient if it makes ‘a good-faith effort to explain, factually, how proximate cause is going to

be proven.’” Id. (citation omitted).

           Causation, or more specifically proximate cause, has two components: (1) foreseeability

and (2) cause-in-fact. Thilo Burzlaff, M.D., P.A., 582 S.W.3d at 325. “The report need not use any

particular ‘magical words’ such as ‘proximate cause,’ ‘foreseeability,’ or ‘cause in fact.’” Id.

Conversely, merely incanting magic words is insufficient, as is merely providing some insight to

the claims. Id.

           A healthcare provider’s breach was a foreseeable cause of the plaintiff’s injury if a

healthcare provider of ordinary intelligence would have anticipated the danger caused by the

negligent act or omission. See Price v. Divita, 224 S.W.3d 331, 336 (Tex. App.—Houston [1st

Dist.] 2006, pet. denied) (citing Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 478

(Tex. 1995)). Cause-in-fact requires that the act or omission be “a substantial factor in bringing



2
    In the trial court, Mummady admitted the report was sufficient to show standard of care and breach.


                                                          -4-
                                                                                   04-21-00012-CV


about the harm, and absent the act or omission—i.e., but for the act or omission—the harm would

not have occurred.” Thilo Burzlaff, M.D., P.A., 582 S.W.3d at 325 (citation omitted).

                                     THE EXPERT REPORTS

       Zulema served on Mummady an expert report and a supplemental expert report prepared

by Dr. Glenn Rothman. Because Rothman’s qualifications are unchallenged, we proceed to

identifying the substance of his reports. In the expert report, Rothman explained Mummady was

David’s critical care pulmonologist in the ICU after David suffered a post-tonsillectomy

hemorrhage. Rothman stated that his focus was on David’s lab results showing

“Hematocrit/Hemoglobin [or H&H] values, vital signs including blood pressure, heart rate and

respiration rate and changes in hemodynamics reflecting instability,” and whether they indicated

“blood loss anemia.”

       Rothman further stated, “While in the ICU, [David] was under the care of critical care

physician/pulmonologist [Mummady] who wrote a daily note and whose plan was to eventually

wean [David] from the ventilator.” After noting David’s H&H levels were low, Rothman

explained:

       Nursing notified Dr. Sloman-Moll of the critical hemoglobin and that [David] had
       blood coming out of his mouth when he coughed. There are no physician comments
       by either Dr. Sloman-Moll or Dr. Mummady concerning the patient’s low/critical
       hematocrit and hemoglobin values. Intake and output records reflect no blood loss
       documentation. Dr. Mummady wrote an order to extubate [David] on June 4, 2019
       and [David] was moved from the ICU to a nursing floor, alert and oriented, [later]
       that evening.

It was noted that David “was tender and inflamed in the throat area with swallowing difficulties

post tonsillectomy and post extubation.” The report further stated that ten days after being

discharged, “EMS was called to [David’s] home [where he was found hemorrhaging] from the

airway (mouth and nose). CPR was initiated and continued throughout transport to Doctors

Hospital of Laredo. . . . [David was] dead on arrival.”


                                                -5-
                                                                                      04-21-00012-CV


          Rothman’s report then stated that, as determined by an autopsy, the cause of death was

exsanguination (severe blood loss):

          An Autopsy was performed the following morning which documents that [David]
          died from exsanguination following tonsillectomy. The report includes
          examination of the oropharynx, which revealed a large amount of clotted blood.
          The stomach contained 500 ml of liquid and clotted blood. The small intestine was
          remarkable for a large amount of blood and there was a 150 mis. of blood aspiration
          in the lungs.

Rothman noted David’s labs after his tonsillectomy showed a “critical downward trend” that

Mummady did not “act[] upon to get the injury repaired, stop the bleeding and treat the blood loss

with transfusion.” According to the report, “Dr. Mummady had access to [David’s] medical chart

and was still in charge of [David’s] care when he ordered [David] to be extubated and moved to

the floor—without ordering a CBC before discharging him from the ICU.” Mummady also did not

perform an examination or “determine whether there was active bleeding, oozing or clots in the

oral pharynx before discharge” and did not order “a blood transfusion to correct the critical Hgb

level.”

          Rothman explained that Mummady had breached the standard of care by “discharging a

patient whose artery had not been repaired resulting in profound blood loss anemia and serious

risk of continued bleeding.” Rothman’s report stated that “[t]o a reasonable probability, [David’s]

debilitated state at discharge from the hospital, with an unrepaired arterial injury and profound

blood loss anemia made it unlikely for him to survive the hemorrhaging which occurred on June

15, 2019 [the day he died].” Furthermore, the report stated that had the source of the bleed been

addressed before David was discharged, he “would not [have] bled to death on June 15, 2019. The

Emergency Room physician documented that his cardiorespiratory arrest was due to intense

bleeding post tonsillectomy.”




                                                 -6-
                                                                                        04-21-00012-CV


       In a supplemental report responding to Mummady’s initial objections, Rothman addressed

foreseeability more specifically:

       Let me address the foreseeability and the cause of death supported by the objective
       evidence. . . . Dr. Mummady, was the designated pulmonary consultant to whom
       the care was transferred after the tonsillectomy. Dr. Mummady knew that there had
       been an arterial injury encountered during Dr. Sloman-Moll’s surgery resulting in
       bleeding uncontrolled by cauterization and suturing. It was his responsibility to
       determine whether packing had controlled the bleed. Medically, this would be
       determined by, not only observing blood, but also by the serial CBCs measuring
       H&H.

Rothman detailed additional facts:

       But for . . . Dr. Mummady’s failure to monitor and recognize the dropping H & H,
       transfuse over the course of the five day hospitalization and urge arterial repair, it
       is more likely than not, that the severity of the June 15, 2019 bleeding episode
       would not have occurred. There is a possibility that some additional bleeding might
       occur, but in the context of an unrepaired arterial injury, more likely than not, the
       arterial injury caused and/or contributed to the severe bleeding on June 15, 2019.
       Additionally, since [David’s] hemoglobin level had trended downward toward a
       critical level with no intervening measures by Dr. Sloman-Moll or Dr. Mummady
       to stop this trend, the additional blood loss created strain on his heart and he suffered
       cardiovascular arrest on this date.

                                               ....

       It is my opinion an episodic bleed in the 10 days after hospital discharge occurred.
       There is no reason to believe that [David’s] bleeding from an arterial injury that
       hadn’t been repaired, would completely stop after hospital discharge. He was
       certainly at high risk to bleed over the next days after discharge, just as he had over
       the 4 days in the ICU. His blood loss without a transfusion, made him less likely to
       survive an episodic bleed that occurred on June 15, 2019. If transarterial
       embolization by interventional radiology or external ligation at any time before
       discharge would have occurred, this young, healthy man, in probability, (greater
       than 50%) would have made a full recovery.

       . . . . Dr. Mummady deemed the trend [in blood levels] ‘okay’ with no artery repair
       intervention or transfusion, discharged him to the floor and sent him home the night
       of June 5, 2019.

       Had Dr. Mummady been vigilant of the dropping H&H, transfused and urged
       arterial repair before discharge, [David] would have been hemodynamically
       equipped to survive bleeding if it did reoccur at home.




                                                 -7-
                                                                                   04-21-00012-CV


Rothman concluded by stating that, given the above circumstances, Mummady’s breach of the

applicable standard of care caused David’s death.

                                          DISCUSSION

       As detailed above, Rothman’s report extensively lays out the facts connecting Mummady’s

breach of the standard of care to David’s death. Rothman’s supplemental report directly addresses

the foreseeability element of causation and states Mummady was aware David had a post-surgery

injury causing severe bleeding that had not been stopped by cauterization or suturing. Mummady

does not argue or explain how death is an unforeseeable consequence of severe and extreme

bleeding or blood loss.

       As to cause-in-fact, according to Rothman’s report, the cause of David’s death was

exsanguination, or severe blood loss. Thus, without severe blood loss, David would not have died.

We therefore consider the facts in Rothman’s expert and supplemental reports relating to whether

Mummady’s acts and omissions would have stopped David’s severe blood loss. The reports go

beyond merely asserting that had Mummady not discharged David from the ICU, David would

have lived. The reports go on to state David’s severe blood loss was caused by an unrepaired

arterial injury. The reports also state it was Mummady’s responsibility to determine whether

David’s bleeding was controlled before discharging him.

       The reports then detail a series of acts and omissions by Mummady that led to David being

discharged while at risk of exsanguination:

          David’s labs showed that his blood levels were in a critical downward trend and
           Mummady did nothing to repair the injury, stop the bleeding, or treat the blood
           loss with a transfusion.

          Mummady ordered David to be extubated and moved to the nursing floor and
           did not consider David’s blood levels before discharging him from the ICU.




                                              -8-
                                                                                       04-21-00012-CV


          Mummady did not perform an examination or “determine whether there was
           active bleeding, oozing or clots in the oral pharynx before discharge” and did
           not order “a blood transfusion to correct the critical Hgb level.”

          Mummady discharged David from the ICU with an unrepaired artery that
           caused the severe blood loss anemia.

          The blood loss led to the hemorrhaging that occurred on June 15, 2019, and
           more likely than not, David would not have experienced a severe bleeding
           episode that led to his death on June 15, 2019.

          David’s discharge with an unrepaired arterial injury and blood loss anemia
           made him unlikely to survive the hemorrhaging which occurred on June 15,
           2019.

          Had Mummady addressed the source of the bleed before David was discharged,
           David would not have bled to death on June 15, 2019.

       In serving the expert and supplemental reports, Zulema was not required to marshal all the

evidence as to causation or prove the entire case. See Abshire, 563 S.W.3d at 223–24. Her burden

was merely to serve a report explaining “how and why” Mummady’s negligence caused David’s

death, in a good faith effort to show causation was “going to be proven,” in compliance with

applicable statutory requirements. See id. at 224.

       Mummady relies on several cases explaining why various expert reports were deficient as

to causation. The courts’ analyses in these cases are highly fact dependent, and we conclude the

cited cases are distinguishable. See, e.g., Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 53 (Tex.

2002) (per curiam) (noting sole statement regarding causation was conclusory, and “the report

simply opines that Barbara might have had ‘the possibility of a better outcome’ without explaining

how Bowie’s conduct caused injury to Barbara”); Fulp v. Miller, 286 S.W.3d 501, 508 (Tex.

App.—Corpus Christi 2009, no pet.) (stating expert “failed to link his conclusions to the facts”);

Lockhart v. Guyden, No. 01-08-00983-CV, 2009 WL 2050983, at *3 (Tex. App.—Houston [1st

Dist.] July 16, 2009, no pet.) (mem. op.) (stating “there is no discussion of . . . what the course of

treatment at an acute-care facility would have been during that 11-hour time frame”); Gray v.


                                                 -9-
                                                                                       04-21-00012-CV


CHCA Bayshore L.P., 189 S.W.3d 855, 860 (Tex. App.—Houston [1st Dist.] 2006, no pet.)

(rejecting expert report for including only a conclusory statement and “not fleshing out how

appellees’ failure to monitor Gray’s extremities caused her injury”). In his reports, Rothman

provided more than mere conclusory statements; he linked the facts to his conclusion regarding

causation, identified David’s specific injuries, discussed the courses of action that would have been

appropriate, and fleshed out how Mummady’s failure to monitor David’s blood levels and check

to see if David was still bleeding, and to not stop the bleeding, resulted in David’s discharge with

a risk of extreme blood loss that ultimately occurred and led to his death. The report sufficiently

links Rothman’s conclusions to the facts, it gives Mummady fair notice of the plaintiff’s

complaints against him, and is sufficient to have permitted the trial court to conclude there is merit

to one or more of the claims. See Jelinek, 328 S.W.3d at 539.

       Mummady disagrees with Rothman’s explanation of the causal chain, and parses out

individual statements to show—in isolation—how the individual statements are insufficient. But

we must consider the “four corners” of the reports and view the reports as a whole. See Am.

Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 878 (Tex. 2001). When all

statements in the reports are viewed together, Rothman’s explanation of the causal chain is

relatively straightforward, is not conclusory, and does not require speculation. Considering

Rothman’s detailed explanation of causation, we cannot say the trial court acted arbitrarily,

unreasonably, or without reference to guiding rules and principles in concluding that the reports

were a good faith effort to show how and why Mummady’s negligence caused David’s death.




                                                - 10 -
                                                                                04-21-00012-CV


                                        CONCLUSION

       The trial court did not abuse its discretion by denying Mummady’s motion to dismiss. We

therefore overrule Mummady’s sole issue on appeal and affirm the trial court’s order denying

Mummady’s motion to dismiss.

                                               Lori I. Valenzuela, Justice




                                            - 11 -